The motion court providently exercised its discretion in requiring defendants to provide more detailed responses to plaintiffs interrogatory Nos. 4 through 12, which sought the facts underlying defendants’ seven affirmative defenses and three counterclaims. Most of defendants’ responses provided general statement of facts, and some responses provided no facts at all. Moreover, defendants failed to meet their burden to establish that the information sought was privileged (see JP *582Foodservice Distribs. v Sorrento, Inc., 305 AD2d 266 [2003]). However, defendants are not required to respond to interrogatory No. 13, since it is repetitive. Concur — Mazzarelli, J.E, Sweeny, Moskowitz, Acosta and Abdus-Salaam, JJ.